Order entered January 22, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-01282-CR

                      MARQUIS K JONES, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee

             On Appeal from the 283rd Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. F-1554782-T

                                  ORDER

     Appellant’s motion to allow additional briefing is DENIED as moot.


                                          /s/   DENNISE GARCIA
                                                JUSTICE